Exhibit 10.1

 

LOGO [g745155g0620181423919.jpg]

August 3, 2019

Michael I. McLaughlin

88 Hillbrook Drive

Portola Valley, CA 94028

Dear Mike:

This letter agreement (the “Agreement”) confirms our desire to establish your
employment with Fair Isaac Corporation (the “Company”) as the Company’s
Executive Vice President-Chief Financial Officer, and sets out the terms and
conditions of your employment with the Company, as follows:

 

Title:    You will serve as the Company’s Executive Vice President-Chief
Financial Officer. Term:    The term of your employment as the Company’s
Executive Vice President-Chief Financial Officer, under the terms and conditions
of this Agreement shall be for a period commencing on August 3, 2019 and ending
on December 31, 2021 (the “Initial Term”), unless earlier terminated by either
party as provided in this Agreement. Following the Initial Term, your employment
with the Company under the terms and conditions of this Agreement shall
automatically be renewed for successive one year periods (each a “Renewal Term”)
on January 1 of each year, unless the Company elects not to extend the Term
providing you with written notice at least one hundred and eighty (180) days’
prior to the end of the Initial Term or any Renewal Term thereof. The period of
your employment with the Company under the terms and conditions of this
Agreement (including during the Initial Term and any Renewal Term) is referred
to as the “Term.” Responsibilities:    During your employment hereunder with the
Company as Executive Vice President-Chief Financial Officer, you will report to
the Company’s Chief Executive Officer and will be responsible for overseeing all
accounting, audit, financial reporting, tax, treasury, financial planning and
analysis, investor relations, facilities management and other functions to which
you may be assigned from time to time by the Chief Executive Officer or his or
her designee. You agree to serve the Company faithfully and to the best of your
ability, and to devote your full working time, attention and efforts to the
business of the Company. You may participate in charitable activities and
personal investment activities to a reasonable extent, and you may serve as a
director of business and civic organizations (and retain compensation from same)
as approved by the Company’s Board of Directors (the “Board”), so long as such
activities and directorships do not interfere with the performance of your
duties and responsibilities to the Company.

 

1



--------------------------------------------------------------------------------

Representation:    By accepting your continued employment with the Company under
this Agreement and signing below, you represent and confirm that you are under
no contractual or legal commitments that would prevent you from fulfilling your
duties and responsibilities to the Company as Executive Vice President-Chief
Financial Officer. Initial Base Salary:    During the Term, you will be paid a
base salary at the rate of $400,000 per year for services performed, in
accordance with the regular payroll practices of the Company with annual review
by the Board’s Leadership Development and Compensation Committee (the
“Committee”). Your performance and base salary will be reviewed by the Committee
annually during the first quarter of each fiscal year and may be adjusted upward
from time to time at the discretion of the Committee, but will not be reduced
without your consent during the Term. After any such increase, the reference to
base salary in this Agreement shall mean such increased amount. Incentive Bonus:
   You will participate in the Company’s Management Incentive Plan, as may be
amended by the Committee from time to time (the “MIP”). Under the MIP, for each
full fiscal year of the Company that you are employed during the Term, you will
be eligible for an annual incentive award opportunity payable from 0% to 100%,
with a target award equal to 50%, of your annual base salary at the rate in
effect at the end of such fiscal year, pursuant to the terms and conditions
established by the Committee from time to time. Objectives will be established
during the first quarter of the fiscal year. Any annual incentive bonus earned
for a fiscal year will be paid to you by December 31 of the calendar year in
which such fiscal year ends. Annual Equity:    For each fiscal year of the
Company that you are employed during the Term, you will be eligible for an
annual equity grant based on achievement of objectives established by the
Committee, and on such other terms established by the Committee in its sole
discretion. In accordance with the policies and practices of the Company, some
or all of such annual equity grant may be in the form of restricted stock units,
performance share units, market share units or other equity that is an economic
equivalent to an option award. Such equivalency will be determined by the
Company in its sole discretion. Initial Equity:    The Company shall grant to
you, effective as of your hire effective date (the “Date of Grant”), initial
equity with a Date of Grant value of $5,000,000. This equity will be in the form
of Restricted Stock Units (“RSUs”), subject to the terms of the Company’s 2012
Long-Term Incentive Plan (the “Plan”). These RSUs will be subject to four-year
ratable vesting.    In accordance with the policies and practices of the
Company, and prior to the Date of Grant, you may elect to exchange up to
one-half of these RSUs for an economically-equivalent number of Non-Qualified
Stock Options (“NQSOs”) with this exchange ratio being determined immediately
prior to the Date of Grant. All resulting NQSOs will be subject to four-year
ratable vesting and carry a seven-year term.

 

2



--------------------------------------------------------------------------------

Benefits:    While employed by the Company during the Term, you (and your
eligible dependents) will be eligible to participate in the employee benefit
plans and programs generally available to other executive officers of the
Company, and in such other employee benefit plans and programs to the extent
that you meet the eligibility requirements for each individual plan or program
and subject to the provisions, rules and regulations applicable to each such
plan or program as in effect from time to time. The plans and programs of the
Company may be modified or terminated by the Company in its discretion.

Travel and Other

Business Expenses:

  

 

In performing your responsibilities as Executive Vice President-Chief Financial
Officer, you will be required to travel extensively, both within the United
States and internationally. The Company will reimburse you promptly for all
travel and other business expenses incurred by you in connection with the
performance of your duties for the Company, subject to the Company’s normal
business expense and travel policies and procedures.

Vacation:    During your employment with the Company, you will receive vacation
time off in accordance with the policies and practices of the Company. Vacation
time shall be taken at such times so as not to unduly disrupt the operations of
the Company. Office Location:    Your employment will be based at the Company’s
offices located in San Jose, California.    Inventions Agreement:    You
acknowledge and agree to be bound by the terms and conditions of the enclosed
Proprietary Information and Inventions Agreement (“PIIA”), to be separately
signed by you, the terms of which are incorporated herein by reference.
Post-Employment Restrictions Agreement:   

 

 

You acknowledge and agree to be bound by the terms and conditions of the
enclosed Post-Employment Restrictions Agreement (“PERA”), to be separately
signed by you, the terms of which are incorporated herein by reference.

Change in Control:    You and the Company will enter into the enclosed
Management Agreement (the “Management Agreement”), to be separately signed by
you, the terms of which are incorporated herein by reference (except that terms
defined in the Management Agreement apply only to the use of such terms in the
Management Agreement, and terms defined in this Agreement apply only to the use
of such terms in this Agreement). Termination:    Either you or the Company may
terminate the employment relationship during the Term or after the Term at any
time and for any reason. Upon termination of your employment by either party for
any reason, you will promptly resign any and all positions you then hold as
officer or director of the Company or any of its affiliates.

 

3



--------------------------------------------------------------------------------

Severance:    In case of involuntary termination of your employment by the
Company without Cause prior to the end of the Initial Term or prior to the end
of any Renewal Term then in effect or in the case of voluntary resignation of
your employment for Good Reason prior to the end of the Initial Term or prior to
the end of any Renewal Term then in effect (each a “Qualifying Termination”),
the Company will pay you as severance pay an amount equal to one (1) times the
sum of (a) your annual base salary at the rate in effect on your last day of
employment plus (b) the annual incentive bonus last paid to you preceding the
Qualifying Termination (if the Qualifying Termination occurs prior to your
receipt of your incentive bonus under the Company’s FY20 MIP, the total
incentive bonus payment under this subparagraph (b) shall be $200,000). In
addition, upon a Qualifying Termination, if you (and, if applicable, your
eligible dependents), complete and return the forms necessary to elect COBRA
continuation coverage to the COBRA administrator for the group health plan in
which you participate at the time of your Qualifying Termination, then the
Company will provide you and your eligible dependents with COBRA continuation
coverage at no cost to you, for a period of twelve (12) months following the
effective date of termination of your employment, provided you remain eligible
for COBRA. This continuation coverage will be provided only with respect to your
base medical, dental, vision and Employee Assistance Program coverage under the
group health plan in which you receive COBRA continuation coverage (and in
Minnesota only, this applies to basic life insurance coverage), and shall not
apply to any medical expense reimbursement account, dental care plan, vision
care plan, or other arrangement for which you may be entitled to COBRA
continuation coverage. To the extent necessary in order for you to avoid being
subject to tax under section 105(h) of the Code (as defined below) on any
payment or reimbursement of group medical, dental or other group health care
expenses made to you or for your benefit pursuant to this paragraph, the Company
shall impute as taxable income to you an amount equal to the COBRA continuation
coverage cost described above.    Payment by the Company of any severance pay or
premium reimbursements under this paragraph will be conditioned upon you (1)
signing and not revoking a full release of all claims against the Company, its
affiliates, officers, directors, employees, agents and assigns, substantially in
the form attached to this Agreement as Exhibit A, and delivering such signed
release to the Company within the period specified in Exhibit A (2) complying
with your obligations under the PIIA, the PERA and any other agreement between
you and the Company then in effect, (3) cooperating with the Company in the
transition of your duties, and (4) agreeing not to disparage or defame the
Company, its affiliates, officers, directors, employees, agents, assigns,
products or services as set forth in Exhibit A. Subject to your execution and
non-revocation of the release in the form attached hereto as Exhibit A and
delivery of such signed release within forty-five (45) days after your
“separation from service” as determined under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations and all
notices, rulings and other guidance issued by the Internal Revenue Service
interpreting same (“Section 409A”) and your compliance with the other conditions
identified above, any severance payable to you under this Agreement will be paid
to you in a lump sum on the 70th day following your “separation from service” as
determined under Section 409A.

 

4



--------------------------------------------------------------------------------

   For purposes of this Agreement, “Cause” and “Good Reason” have the following
definitions:    “Cause” means a determination in good faith by the Company of
the existence of one or more of the following: (i) commission by you of any act
constituting a felony; (ii) any intentional and/or willful act of fraud or
material dishonesty by you related to, connected with or otherwise affecting
your employment with the Company, or otherwise likely to cause material harm to
the Company or its reputation; (iii) the willful and/or continued failure,
neglect, or refusal by you to perform in all material respects your duties with
the Company as an employee, officer or director, or to fulfill your fiduciary
responsibilities to the Company, which failure, neglect or refusal has not been
cured within fifteen (15) days after written notice thereof to you from the
Company; or (iv) a material breach by you of the Company’s material policies or
codes of conduct or of your material obligations under the PIIA, the PERA or any
other written agreement signed by you and the Company, which breach has not been
cured within fifteen (15) days after written notice thereof to you from the
Company.    “Good Reason” means any one or more of the following conditions
occur without your prior written consent: (i) a material reduction in your base
salary, unless such reduction is part of an across-the-board uniformly applied
reduction affecting all senior executives of the Company; (ii) a material
reduction in your annual cash incentive bonus target expressed as a percentage
of base salary, unless such reduction is part of an across-the-board uniformly
applied reduction affecting all senior executives of the Company; (iii) a
requirement that you relocate to an office located fifty (50) or more miles from
your current office location; (iv) material breach by the Company of any terms
or conditions of this Agreement; or (iv) the failure of the Company to obtain
agreement from any successor to assume and agree to perform this Agreement,
unless this Agreement is otherwise assumed by any successor by operation of law.
A termination for Good Reason shall not take effect unless the following
provisions are satisfied. You shall notify the Company within ninety (90) days
after the later of the occurrence of the event giving rise to Good Reason or
your learning of such event, specifying such act or acts. The Company shall have
thirty (30) days after such notice has been given to cure such conduct. If the
Company fails to cure such condition, then you shall be entitled to resign for
Good Reason, provided such resignation shall be no later than 180 days after the
occurrence of the event giving rise to your right to so resign.    In the event
of termination of your employment by the Company for Cause, resignation by you
other than for Good Reason, or termination due to your death or any disability
for which you are qualified for benefits under the Company’s group long-term
disability program, the Company’s only obligations hereunder shall be those
obligations set forth immediately below in this paragraph. For any termination
of your employment, you shall be entitled to (i) such compensation and any
benefits (including any vested equity awards) as are earned by you or accrued or
vested through the date of termination of employment, (ii) reimbursement of your
business expenses incurred through the date of termination, subject to the
Company’s normal business expense and travel policies and procedures;
(iii) payments or benefits due to you pursuant to any

 

5



--------------------------------------------------------------------------------

   applicable plan, policy, arrangement of, or agreement with, the Company or
any of its affiliates; and (iv) your rights under the Indemnification Agreement,
the Company’s (or any successor’s) charter documents or pursuant to applicable
law or to be covered under any applicable directors’ and officers’ insurance
policies.    In the event that you receive any payment or benefit under the
Management Agreement following termination of your employment, you shall not be
entitled to receive a comparable payment or benefit under this Agreement so as
to prevent any duplication of any payments or benefits under this Agreement and
the Management Agreement. Indemnification:    The Company will indemnify you in
connection with your duties and responsibilities for the Company, as set out in
the enclosed Indemnification Agreement (the “Indemnification Agreement”), to be
separately signed by you. Prior Employment:    The Company understands that you
may have other contractual obligations to former employers, but you have
represented that no such obligations prevent you from fulfilling your duties and
responsibilities to the Company as Executive Vice President-Chief Financial
Officer. Taxes:    The Company may withhold from any compensation payable to you
in connection with your employment such federal, state and local income and
employment taxes as the Company shall reasonably determine are required to be
withheld pursuant to any applicable law or regulation. You acknowledge and agree
that the Company has made no assurances or representations to you regarding the
tax treatment of any consideration provided for in this Agreement and that the
Company has advised you to obtain your own personal tax advice. Except for any
tax amounts withheld by the Company from the payments or other consideration
hereunder and any employment taxes required to be paid by the Company or any tax
liabilities for you that are the direct result of the Company failing to make
payments or to provide other consideration hereunder in accordance with the
terms of this Agreement, you shall be responsible for payment of any and all
taxes owed in connection with the consideration provided for in this Agreement.

No Mitigation/

No Offset:

  

 

In the event of any termination of your employment, you shall be under no
obligation to seek other employment or otherwise mitigate damages. There shall
be no offset against, or any recoupment of, any amounts, benefits or
entitlements due to you hereunder on account of any remuneration or other
benefit earned or received by you from subsequent employment.

Binding Nature:    As of the date first written above, this Agreement is
intended to bind and inure to the benefit of and be enforceable by you and the
Company and their respective successors, assigns, heirs, executors and
administrators, except you may not assign your rights or obligations hereunder
without the prior written consent of the Company (provided that if you should
die while any payment, benefit or entitlement is due to you hereunder, such
payment, benefit or entitlement shall be paid to your designated beneficiary,
or, if there is no designated beneficiary, to your estate). In addition, no
rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company without your prior

 

6



--------------------------------------------------------------------------------

   written consent, except that such rights or obligations may be assigned or
transferred pursuant to a merger or consolidation in which the Company is not
the continuing entity, or a sale, liquidation or other disposition of all or
substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and assumes the liabilities, obligations and duties of the Company under
this Agreement, either contractually or as a matter of law. Applicable Law:   
This Agreement shall be interpreted and construed in accordance with the laws of
the State of California. Section 409A:    The parties hereto intend that all
payments and benefits to be made or provided to you will be paid or provided in
compliance with all applicable requirements of Section 409A (as defined above),
and the provisions of this Agreement shall be construed and administered in
accordance with and to implement such intent. In furtherance of the foregoing,
the provisions set forth below shall apply notwithstanding any other provision
in this Agreement.    (a) All payments to be made to you hereunder, to the
extent they constitute a deferral of compensation subject to the requirements of
Section 409A (after taking into account all exclusions applicable to such
payments under Section 409A), shall be made no later, and shall not be made any
earlier, than at the time or times specified herein or in any applicable plan
for such payments to be made, except as otherwise permitted or required under
Section 409A.    (b) The date of your “separation from service”, as defined in
Section 409A (and as determined by applying the default presumptions in Treas.
Reg. §1.409A-1(h)(1)(ii)), shall be treated as the date of your termination of
employment for purposes of determining the time of payment of any amount that
becomes payable to you related to your termination of employment and that is
properly treated as a deferral of compensation subject to Section 409A after
taking into account all exclusions applicable to such payment under Section
409A.    (c) To the extent any payment or delivery otherwise required to be made
to you hereunder on account of your separation from service is properly treated
as a deferral of compensation subject to Section 409A after taking into account
all exclusions applicable to such payment and delivery under Section 409A, and
if you are a “specified employee” under Section 409A at the time of your
separation from service, then such payment and delivery shall not be made prior
to the first business day after the earlier of (i) the expiration of six months
from the date of your separation from service, or (ii) the date of your death
(such first business day, the “Delayed Payment Date”). On the Delayed Payment
Date, there shall be paid or delivered to you or, if you have died, to your
estate, in a single payment or delivery (as applicable) all entitlements so
delayed, and in the case of cash payments, in a single cash lump sum, an amount
equal to aggregate amount of all payments delayed pursuant to the preceding
sentence.    (d) In the case of any amounts payable to you under this Agreement
that may be treated as payable in the form of “a series of installment
payments”, as defined in Treas. Reg. §1.409A-2(b)(2)(iii), your right to receive
such payments shall be treated as a right to receive a series of separate
payments for purposes of Treas. Reg. §1.409A-2(b)(2)(iii).

 

7



--------------------------------------------------------------------------------

   (e) To the extent that the reimbursement of any expenses eligible for
reimbursement or the provision of any in-kind benefits under any provision of
this Agreement would be considered deferred compensation under Section 409A
(after taking into account all exclusions applicable to such reimbursements and
benefits under Section 409A): (i) reimbursement of any such expense shall be
made by the Company as soon as practicable after such expense has been incurred,
but in any event no later than December 31st of the year following the year in
which you incur such expense; (ii) the amount of such expenses eligible for
reimbursement, or in-kind benefits to be provided, during any calendar year
shall not affect the amount of such expenses eligible for reimbursement, or
in-kind benefits to be provided, in any calendar year; and (iii) your right to
receive such reimbursements or in-kind benefits shall not be subject to
liquidation or exchange for another benefit. Section 280G:    Section 3 of the
Management Agreement is incorporated in full into this Agreement and shall apply
to any payment, benefit or entitlement paid or provided to you (or to be paid or
so provided) hereunder or otherwise as if such payment, benefit or entitlement
had been paid under the Management Agreement. Notices:    Any notice, request or
other communication required under this Agreement shall be in writing and shall
be deemed to have been given (i) when delivered personally, or (ii) two days
after having been sent by a recognized courier, provided written acknowledgement
of receipt is obtained. Any such notices, requests or other communications shall
be given to the Company, at Fair Isaac Corporation, Attn: General Counsel, 181
Metro Drive, Suite 700, San Jose, California, 95110, and to you at your home
address in the Company’s files (or to any other address the party provides in
accordance with this notice provision). Entire Agreement:    This Agreement, the
PIIA, the PERA, the Indemnification Agreement and the Management Agreement
constitute the entire agreement between the parties with respect to the subject
matter hereto, and supersede all prior discussions, agreements and negotiations
between you and the Company with respect to the subject matter hereof. No
amendment or modification of this Agreement will be effective unless made in
writing and signed by you and an authorized officer or director of the Company.
Any waiver of this Agreement will only be effective if signed by the party
against whom the waiver is being enforced (which in the case of the Company
shall be an authorized officer or director). No waiver by any party of any
breach of any condition or provision of this Agreement shall be deemed a waiver
of any similar or dissimilar condition or provision at the same or any prior or
subsequent time.

[signature page follows]

 

8



--------------------------------------------------------------------------------

If you have any questions about the terms of this Agreement, please contact
Richard Deal.

Sincerely,

/s/ William J. Lansing

William J. Lansing

President and Chief Executive Officer

Enclosures

 

•  

Form of Release attached hereto as Exhibit A

•  

Management Agreement

•  

Proprietary Information and Inventions Agreement

•  

Post-Employment Restrictions Agreement

•  

Indemnification Agreement

I accept and agree to the terms and conditions of employment with Fair Isaac
Corporation as set forth above.

 

/s/ Michael I. McLaughlin     6/19/2019  

 

Michael I. McLaughlin     Dated  

 

9



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE BY MICHAEL I. MCLAUGHLIN

Definitions. I intend all words used in this Release to have their plain
meanings in ordinary English. Specific terms that I use in this Release have the
following meanings:

 

  A.

I, me, and my include both me (Michael I. McLaughlin) and anyone who has or
obtains any legal rights or claims through me.

 

  B.

FICO means Fair Isaac Corporation, any company related to Fair Isaac Corporation
in the present or past (including without limitation, its predecessors, parents,
subsidiaries, affiliates, joint venture partners, and divisions), and any
successors of Fair Isaac Corporation.

 

  C.

Company means FICO; the present and past officers, directors, committees,
shareholders, and employees of FICO; any company providing insurance to FICO in
the present or past; the present and past employee benefit plans sponsored or
maintained by FICO (other than multiemployer plans) and the present and past
fiduciaries of such plans; the attorneys for FIC; and anyone who acted on behalf
of FICO or on instructions from FICO.

 

  D.

Agreement means the letter agreement between me and FICO dated August 3, 2019,
including all of the documents attached to such agreement.

 

  E.

My Claims mean all of my rights that I now have to any relief of any kind from
the Company, whether I now know about such rights or not, including without
limitation:

 

  1.

all claims arising out of or relating to my employment with FICO or the
termination of that employment;

 

  2.

all claims arising out of or relating to the statements, actions, or omissions
of the Company;

 

  3.

all claims for any alleged unlawful discrimination, harassment, retaliation or
reprisal, or other alleged unlawful practices arising under the laws of the
United States or any other country or of any state, province, municipality, or
other unit of government, including without limitation, claims under Title VII
of the Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, the Family and Medical Leave Act, 42 U.S.C. §
1981, the Employee Retirement Income Security Act, the Equal Pay Act, the Worker
Adjustment and Retraining Notification Act, the Sarbanes-Oxley Act, the Lilly
Ledbetter Fair Pay Act of 2009, the Minnesota Human Rights Act, the Genetic
Information Nondiscrimination Act, the Fair Credit Reporting Act, the California
Fair Employment and Housing Act, the Minneapolis Civil Rights Ordinance, and
workers’ compensation non-interference or non-retaliation statutes (such as
Minn. Stat. § 176.82);

 

  4.

all claims for alleged wrongful discharge; breach of contract; breach of implied
contract; failure to keep any promise; breach of a covenant of good faith and
fair dealing; breach of fiduciary duty; estoppel; my activities, if any, as a

 

1



--------------------------------------------------------------------------------

  “whistleblower”; defamation; infliction of emotional distress; fraud;
misrepresentation; negligence; harassment; retaliation or reprisal; constructive
discharge; assault; battery; false imprisonment; invasion of privacy;
interference with contractual or business relationships; any other wrongful
employment practices; and violation of any other principle of common law;

 

  5.

all claims for compensation of any kind, including without limitation, bonuses,
commissions, stock-based compensation or stock options, vacation pay and paid
time off, perquisites, and expense reimbursements;

 

  6.

all rights I have under California Civil Code section 1542, which states that:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor;”

 

  7.

all claims for back pay, front pay, reinstatement, other equitable relief,
compensatory damages, damages for alleged personal injury, liquidated damages,
and punitive damages; and

 

  8.

all claims for attorneys’ fees, costs, and interest.

However, My Claims do not include any claims that the law does not allow to be
waived; any claims that may arise after the date on which I sign this Release;
any rights I may have to indemnification from FICO as a current or former
officer, director or employee of FICO, including pursuant to the Indemnification
Agreement (as defined in the Agreement); any claims for payments, entitlements
or benefits due me under the Agreement or the Management Agreement (as defined
in the Agreement), if applicable, subject to any terms or conditions under the
Agreement or the Management Agreement, if applicable; or any claims I may have
for earned and accrued benefits under any employee benefit plan sponsored by the
Company in which I am a participant as of the date of termination of my
employment with FICO or pursuant to any long-term incentive or equity plan or
award agreement

Consideration. I am entering into this Release in consideration of FICO’s
obligations to provide me certain severance benefits as specified in the
Agreement. I will receive consideration from FICO as set forth in the Agreement
if I sign and do not rescind this Release as provided below. I understand and
acknowledge that I would not be entitled to the consideration under the
Agreement if I did not sign this Release. The consideration is in addition to
anything of value that I would be entitled to receive from FICO if I did not
sign this Release or if I rescinded this Release. I acknowledge and represent
that I have received all payments and benefits that I am entitled to receive (as
of the date of this Release) by virtue of any employment by the Company.

Agreement to Release My Claims. In exchange for the consideration described in
the Agreement, I give up and release all of My Claims. I will not make any
demands or claims against the Company for compensation or damages relating to My
Claims. The consideration that I am receiving is a fair compromise for the
release of My Claims.

Cooperation. Upon the reasonable request of the Company, I agree that I will
(i) timely execute and deliver such acknowledgements, instruments, certificates,
and other ministerial documents (including without limitation, certification as
to specific actions performed by me in my capacity as an officer of the Company)
as may be necessary or appropriate to formalize and complete the applicable
corporate records;

 

2



--------------------------------------------------------------------------------

(ii) reasonably consult with the Company regarding business matters that I was
involved with while employed by the Company; and (iii) be reasonably available,
with or without subpoena, to be interviewed, review documents or things, give
depositions, testify, or engage in other reasonable activities in connection
with any litigation or investigation, with respect to matters that I may have
knowledge of by virtue of my employment by or service to the Company. In
performing my obligations under this paragraph to testify or otherwise provide
information, I will honestly, truthfully, forthrightly, and completely provide
the information requested, volunteer pertinent information and turn over to the
Company all relevant documents which are or may come into my possession.

My Continuing Obligations. I understand and acknowledge that I must comply with
all of my post-employment obligations under the Agreement and under the
Proprietary Information and Inventions Agreement dated <Insert Date>. I will not
defame or disparage the reputation, character, image, products, or services of
FICO, or the reputation or character of FICO’s directors, officers, employees
and agents, and I will refrain from making public comment about the Company
except upon the express written consent of an officer of FICO or if required by
law or by any court with actual or apparent jurisdiction.

Additional Agreements and Understandings. Even though FICO will provide
consideration for me to settle and release My Claims, the Company does not admit
that it is responsible or legally obligated to me. In fact, the Company denies
that it is responsible or legally obligated to me for My Claims, denies that it
engaged in any unlawful or improper conduct toward me, and denies that it
treated me unfairly.

Advice to Consult with an Attorney. I understand and acknowledge that I am
hereby being advised by the Company to consult with an attorney prior to signing
this Release and I have done so (or waived my right to do so). My decision
whether to sign this Release is my own voluntary decision made with full
knowledge that the Company has advised me to consult with an attorney.

Period to Consider the Release. I understand that I have at least 21 days from
the date I received this Release (or at least 21 days after the last day of my
employment with FICO, if later) to consider whether I wish to sign this Release.
If I sign this Release before the end of the 21-day period, it will be my
voluntary decision to do so because I have decided that I do not need any
additional time to decide whether to sign this Release. I understand and agree
that if I sign this Release prior to my last day of employment with FICO it will
not be valid and FICO will not be obligated to provide the consideration
described in the Release.

My Right to Rescind this Release. I understand that I may rescind this Release
at any time within 15 days after I sign it, not counting the day upon which I
sign it. This Release will not become effective or enforceable unless and until
the 15-day rescission period has expired without my rescinding it. I understand
that if I rescind this Release FICO will not be obligated to provide the
consideration described in the Release.

Procedure for Accepting or Rescinding the Release. To accept the terms of this
Release, I must deliver the Release, after I have signed and dated it, to FICO
by hand or by mail within 45 days after my separation from service date. To
rescind my acceptance, I must deliver a written, signed statement that I rescind
my acceptance to FICO by hand or by mail within the 15-day rescission period.
All deliveries must be made to FICO at the following address:

Executive Vice President-Chief HR Officer

Fair Isaac Corporation                                  

2665 Long Lake Road                                  

Roseville, MN 55113                                    

 

3



--------------------------------------------------------------------------------

If I choose to deliver my acceptance or the rescission by mail, it must be
postmarked within the period stated above and properly addressed to FICO at the
address stated above.

Interpretation of the Release. This Release should be interpreted as broadly as
possible to achieve my intention to resolve all of My Claims against the
Company. If this Release is held by a court to be inadequate to release a
particular claim encompassed within My Claims, this Release will remain in full
force and effect with respect to all the rest of My Claims. I agree that the
provisions of this Release may not be amended, waived, changed or modified
except by an instrument in writing signed by an authorized representative of
FICO and by me.

My Representations. I am legally able and entitled to receive the consideration
being provided to me in settlement of My Claims. I have not been involved in any
personal bankruptcy or other insolvency proceedings at any time since I began my
employment with FICO. No child support orders, garnishment orders, or other
orders requiring that money owed to me by FICO be paid to any other person are
now in effect.

I have read this Release carefully. I understand all of its terms. In signing
this Release, I have not relied on any statements or explanations made by the
Company except as specifically set forth in the Agreement. I am voluntarily
releasing My Claims against the Company. I intend this Release and the Agreement
to be legally binding.

 

Dated:                                                       

 

                                 Michael I. McLaughlin

 

4